Citation Nr: 0029110	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran had active service during World War II.  During 
his active service, he obtained a National Service Life 
Insurance (NSLI) policy.

Because of privacy concerns, the Board will not use the full 
names of the parties in the text of this decision, but will 
refer to the original appellant (the veteran's mother) as 
"[redacted]," to her daughter as "[redacted]," and the 
veteran's nephew and adopted son as "[redacted]"

This appeal arises from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center ("Insurance Center") in St. Paul, 
Minnesota that denied the claim by [redacted], the veteran's 
mother, for the proceeds of her late son's NSLI policy (in 
the amount of $21,570.06).  In that decision, the Insurance 
Center determined that [redacted] (the veteran's nephew and 
adopted son) was the last named beneficiary of the NSLI 
policy.  While [redacted]'s appeal to the Board of Veterans' 
Appeals (Board) of the Insurance Center's decision was 
pending, she passed away.  The appellant's daughter,  
[redacted], sought to pursue the appeal on behalf of the estate of 
[redacted]  On June 5, 1997, in reliance on Landicho v. Brown, 7 
Vet. App. 42, 47 (1994), the Board dismissed the appeal.  

On August 24, 1999, the United States Court of Appeals for 
Veterans Claims granted a joint motion to remand the case to 
the Board.  Shortly thereafter, [redacted], the daughter of 
[redacted] , also passed away.  [redacted]'s son has submitted 
documentation in an effort to pursue the appeal on behalf of 
[redacted]'s estate. 

The Board has afforded the appellant and other interested 
parties an opportunity to provide the information requested 
in the joint remand motion and to respond thereto.  In June 
2000, upon being informed that the appellant's attorney could 
no longer provide representation due to a judicial 
appointment, the Board sought to clarify the status of the 
appellant's representation.  Following all the necessary 
development, the case is now before the Board for further 
disposition.

The Board notes that the appellant has waived initial 
consideration by the agency of original jurisdiction of the 
additional submissions.  See 38 C.F.R. § 20.1304(c) (1999).  
Therefore, consideration in the first instance by the Board 
of the additional evidence at this time is appropriate.

As a preliminary matter, the appellant, accompanied by two 
witnesses, testified before the Board in July 1995.  However, 
a portion of the hearing could not be transcribed due to 
technical difficulties.  Remanding the matter for another 
hearing would produce no benefit and, in fact, would be 
impossible in view of the passing of the appellant in 1996.  
Therefore, although the transcript of the July 1995 hearing 
is incomplete, the Board regrettably notes that the problem 
cannot be corrected.  However, this problem is not 
prejudicial to review of this particular case.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in May 1992.

3.  The veteran's mother died in January 1996, during the 
pendency of the appeal.

4.  The claim by the veteran's mother for entitlement to the 
proceeds of the veteran's NSLI policy survived her death, and 
the executor of her estate is entitled to proceed in this 
appeal.  

5.  The signatures on a March 19, 1992, letter and on a March 
29, 1992, VA form designating [redacted] as the beneficiary of 
the veteran's NSLI policy are not the veteran's signatures, 
and these documents did not serve as valid changes of 
beneficiaries for the NSLI policy in question.


CONCLUSION OF LAW

The estate of the appellant is entitled to the proceeds of 
the veteran's NSLI policy.  38 U.S.C.A. §§ 1917, 5107(a) 
(West 1991); 38 C.F.R. § 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his active service, the veteran had obtained an NSLI 
policy.  He died in May 1992, and the proceeds of that NSLI 
policy totaled $21,570.06.  (Although the veteran had 
obtained one NSLI policy, a second policy number was also 
created due to computer limitations.  At the time that the 
proceeds of the policy became due and payable, a designation 
of beneficiary form was of record with [redacted] listed as 
the beneficiary, and the proceeds were paid to him.  
Subsequently, the veteran's mother, [redacted] alleged that the 
veteran had in fact not changed the beneficiaries and that 
the NSLI policy proceeds should have been paid to her 
instead.
 
Under 38 U.S.C.A. § 1917(d) (West 1991),

If the beneficiary of such insurance is entitled 
to a lump-sum settlement but elects some other 
mode of settlement and dies before receiving all 
the benefits due and payable under such mode of 
settlement, the present value of the remaining 
unpaid amount shall be payable to the estate of 
the beneficiary. If no beneficiary is designated 
by the insured, or if the designated beneficiary 
does not survive the insured, or if a designated 
beneficiary not entitled to a lump-sum settlement 
survives the insured, and dies before receiving 
all the benefits due and payable, then the 
commuted value of the remaining unpaid insurance 
(whether accrued or not) shall be paid in one sum 
to the estate of the insured. In no event shall 
there be any payment to the estate of the insured 
or of the beneficiary of any sums unless it is 
shown that any sums paid will not escheat. 


See 38 C.F.R. § 8.22 (1999) (regulation implementing the 
statute); Klekar v. West, 12 Vet. App. 503, 506-07 (1999).  
At issue in this appeal is the authenticity of two documents 
that purported to change the designation of beneficiaries for 
the veteran's NSLI policy: a March 19, 1992, beneficiary 
designation letter and a March 29, 1992, VA beneficiary 
designation form.  

In the joint motion for remand that was the basis for the 
Court's August 1999 order, the parties agreed that additional 
development was needed.  In particular, the parties agreed 
that the appellant should submit (1) the legal authority 
specifying what proof is required, under Texas law, to show 
that she is the proper representative of the estate and (2) 
such proof as is required under Texas law. 

The appellant, or more precisely, the executor of the estate 
of the appellant, has submitted the order (and accompanying 
documents) of the County Court of Caldwell County, Texas, 
probating the will and authorizing letters testamentary.  The 
executor of the appellant's estate has also submitted 
documents admitting to probate and recording as a muniment to 
title only of the last will and testament of [redacted], who 
died several months after the issuance of the Court's August 
1999 order.  Based on these documents and the order of the 
Caldwell County, Texas, County Court, the Board accepts the 
current executor of the appellant's estate in that capacity 
and in the place of the appellant in this appeal.

Moreover, under common law principles in the state of Texas, 
where the parties reside, actions based on contract law, 
survive the death of either party.  See Thomas v. Porter, 761 
S.W.2d 592, 594 (Tex. App. - Fort Worth 1988); Firemen and 
Policemen's Pension Fund, Bd. Of Trustees, 458 S.W.2d 700, 
703 (Tex. Civ. App. -- San Antonio 1970, writ ref'd, n.r.e.); 
Hutchings v. Bates, 393 S.W.2d 338, 343-44 (Tex. Civ. App. -- 
Corpus Christi 1965), aff'd, 406 S.W.2d 419 (Tex. 1966).  
Suits for wrongful acquisition of property by fraud or deceit 
likewise survive the death of either party.  Pace v. McEwen, 
574 S.W.2d 792, 800 (Tex. Civ. App. -- El Paso 1978, writ 
ref'd n.r.e.). 

The Board now turns to the merits of the case.

The veteran's insurance folder includes a March 19, 1992, 
letter from the veteran directing that [redacted] be the new 
beneficiary of the NSLI policy.  The folder also contains a 
March 29, 1992, VA form designating  [redacted] as the new 
beneficiary of the NSLI policy.  The VA form bears the 
signature of a witness, [redacted]'s wife.

A December 1992 affidavit from an acquaintance of the veteran 
referred to the veteran's having initially obtained when he 
entered active service a life insurance policy to benefit his 
mother and having continued to pay premiums thereon in the 
1980s.  This affidavit does not relate to the specific issue, 
that is, whether the veteran changed the designation of 
beneficiary for the NSLI policy in 1992.

In early January 1993, the Insurance Center received a letter 
from a certified social worker with the Spohn Hospice of 
Corpus Christi, Texas.  In that letter, the social worker 
wrote that she visited the veteran on March 24, 1992, to 
complete a psychological assessment.  At that time, the 
veteran "was very please [sic.] to inform me that his mother 
[[redacted]] was to collect his military insurance he took out 
in 1947.  He said it is now valued at $21,000.  He continued 
to say these funds could be used to help take care of her."

In a January 1993 phone call, [redacted] stated that the 
veteran had tried to change the beneficiary of the NSLI 
policy on three occasions: in the March 19, 1992, form sent 
via facsimile, the last designation of March 29, 1992, and 
the March 19, 1992, last will and testament.   

[redacted]'s wife submitted a letter dated in January 1993.  
In that letter, she stated that she witnessed the veteran's 
signing of the March 29, 1992, VA designation of beneficiary 
form, that the veteran understood what he was doing, and that 
he, in fact, stated that he was making the beneficiary change 
"to get everything clear and in [redacted]'s name."

In a January 1993 letter, [redacted]'s then attorney wrote 
that the veteran signed the March 19, 1992, designation of 
beneficiary letter while he was lying in bed, thus explaining 
the "deteriorated condition of his signature."   

The veteran's wife wrote a letter in February 1993 raising 
several questions regarding the authenticity of the change of 
designation of the beneficiary.  
In a February 1993 letter, the daughter of the veteran's wife 
(and the veteran's stepdaughter) recounted a conversation 
with the veteran prior to his illness, during which he 
discussed a VA letter regarding the NSLI policy and indicated 
why he had left the policy in the appellant's name ([redacted]'s 
name).  

In a November 1994 affidavit, [redacted] wrote that she 
remembered paying for the veteran's life insurance premiums 
while he was away on active duty.  She also recounted that 
the veteran told her during a visit in February 1992 that he 
would be "leaving the VA life insurance policy to" her.  
She also recounted that the veteran had told her on March 24, 
1992, in the presence of others, that he was leaving the life 
insurance policy to her.  Moreover, she wrote that the 
veteran "was not disoriented, confused, or mentally impaired 
during his conversations with [his mother] concerning the VA 
insurance on the dates discussed above.  At those times he 
was alert and rational and understood what he was talking 
about."  

In a June 1995 affidavit, the veteran's sister, [redacted], 
wrote that in or around March 1992, the veteran conveyed his 
desire that his mother receive the proceeds of the NSLI 
policy.  

In an August 1995 affidavit, the office manager of a law firm 
that handled legal work for [redacted] wrote that she 
remembered her firm's preparation of the March 19, 1992, 
letter from the veteran to VA requesting a change in the 
beneficiary of the NSLI policy.  However, she also indicated 
that she did not witness the veteran signing the document.  
Rather, she stated that [redacted] came to the law office and 
picked up the prepared document to take it to the veteran for 
his signature.

In an August 1995 affidavit, the veteran's wife stated that 
[redacted] did not visit the veteran at his house between 
March 19 and March 24, 1992; rather, according to the 
veteran's wife, [redacted] "did not return for several weeks 
after March 19."    In an accompanying July 1995 affidavit, 
the veteran's stepdaughter wrote that she was present at the 
signing of the will by the veteran on March 19 and that 
neither [redacted] nor any of his family returned to the 
veteran's house after the signing of the will.

The appellant, one of her daughters, and her daughter-in-law 
testified before the Board in July 1995.  The essence of 
their testimony was threefold.  First, they basically 
testified that they did not recognize the signatures on the 
March 19, 1992, designation of beneficiary letter or on the 
March 29, 1992, VA designation of beneficiary form as being 
those of the veteran.  Second, they concurred that [redacted] 
did not visit the veteran at any time after the signing of 
the veteran's will on March 19, 1992, and at least until 
March 24, 1992 and that [redacted] was not alone and in such a 
position as to afford him the opportunity to have the veteran 
sign any documents without their having observed that.  
Third, they testified that the veteran did not have any upper 
body difficulties and that, while he was staying in bed by 
choice, he would have had no difficulty in signing his name.  

(As noted above, portions of the hearing were not recorded 
due to technical problems.  However, in view of the 
affidavits that are already of record and the arguments on 
behalf of the appellant that are already of record, while the 
loss of portions of the hearing is regrettable, the missing 
portions of the hearing do not impede the Board's review of 
the appeal.  Nor can the absence of portions of the hearing 
be corrected.)

The veteran's last will and testament are also of record, and 
it is dated March 19, 1992.  In Article VI of the will, the 
veteran indicated that he had a life insurance policy in 
which his mother, [redacted] was the named beneficiary.  The 
will provided for the disposition of that interest in the 
event that the mother predeceased her son.  However, [redacted] 
did not predecease the veteran.  Moreover, while the veteran 
did mention his adopted son, [redacted], on several occasions 
throughout the will, he did not mention him in connection 
with this life insurance policy.  

But the following provision in the will, Article VII, raises 
some questions.  In Article VII, the veteran indicated that 
he had the NSLI policy, and he provided for its disposition 
in the event that the proceeds of that policy were to become 
part of his estate; however, in connection with this NSLI 
policy, the veteran did not indicate that [redacted] was the 
designated beneficiary, when he had done so clearly in 
Article VI with regard to another life insurance policy.  
Moreover, in Article IX, in discussing a certificate of 
deposit that had been pledged to secure a loan, the veteran 
indicated that it would be preferable for his son, [redacted], 
to repay the loan "out of other funds that he receives 
through life insurance proceeds, or otherwise."  The fact 
that the veteran discussed life insurance proceeds in 
connection with [redacted] might suggest that he bequeathed 
some life insurance policy proceeds to [redacted] or had 
designated [redacted] as the beneficiary of some life 
insurance policy.  

The will included descriptions of three life insurance 
policies.  In Article VI, the veteran noted "a Life 
Insurance Policy," and that policy's beneficiary was the 
veteran's mother, [redacted]  In Article VIII, the veteran 
described a life insurance policy derived from his employment 
with Exxon Corporation, and the veteran directed the proceeds 
of that policy to his wife.  Finally, in Article VII, the 
veteran described "a National Service Life Insurance 
Policy" arising from his military service.  The will 
provided that if the proceeds of the NSLI policy became 
payable to his estate, then the proceeds would be a part of 
the residue of his estate.  Thus, of the three specified life 
insurance policies, one was specifically linked to the 
veteran's mother (Article VI life insurance policy), and one 
was specifically linked to his wife (Article VIII life 
insurance policy).  No particular name was provided in 
Article VII with respect to the NSLI policy.  However, a 
subsequent article noted that the veteran's son was to use 
life insurance policy proceeds to repay a loan, and on its 
own terms, Article VII provided for the NSLI policy proceeds 
to be directed to the residue of the estate.  Indeed, in 
Article XIII, the will directed that the son would receive 
the residue of the veteran's estate.   

Thus, the veteran's last will and testament are somewhat 
unclear.  While on the one hand, relatives' names were 
specified in connection with two life insurance policies, no 
relative's name was specified in connection with the NSLI 
policy.  On the other hand, the will implied that the 
veteran's son would receive certain life insurance policy 
proceeds and specified that the son would receive the residue 
of the veteran's estate, which included the NSLI policy 
proceeds if those proceeds were to become payable to the 
estate. 

Finally, the record includes two expert analyses that 
examined the authenticity of the signatures on the 
beneficiary designation forms at issue.  VA's Forensic 
Laboratory of the Office of Investigation of the Office of 
Inspector General completed a forensic laboratory report in 
July 1993.  The VA forensic document analyst examined two 
March 1992 documents that purported to change the beneficiary 
of the NSLI policy to [redacted]  The first document was the 
VA Designation of Beneficiary Government Life Insurance form 
(VA Form 29-336), dated March 29, 1992.  The second document 
was a typed informal designation of beneficiary dated March 
19, 1992.  The analyst compared the signatures on these two 
documents to several specimens of the veteran's signature 
appearing on the veteran's last will and testament, dated 
March 19, 1992, as well as 18 additional samples of the 
veteran's signature from other documents whose authenticity 
has not been questioned.  

With respect to the March 29, 1992, VA designation of 
beneficiary form, the forensic document analyst stated:  

No conclusion can be rendered on the questioned 
signature appearing on [the document] due to the 
illegibility of the signature.  There are not 
enough identifying characteristics present within 
the questioned signature which could be used for 
comparison purposes.

In addition, with respect to the second document in question, 
the March 19, 1992, typed, informal designation of 
beneficiary, the forensic document analyst wrote:

[The veteran] . . . appears to be the author of 
the . . . signature which appears on [the 
document].  Due to the deterioration of the line 
quality of the questioned  . . . signature, this 
Examiner was unable to positively identify the 
Veteran.

The appellant has also obtained an analysis of the two 
signatures on the March 19, 1992, beneficiary designation 
letter and the March 29, 1992, VA beneficiary designation 
form.  The forensic document examiner wrote as follows:

[The signature on the March 19, 1992, beneficiary 
designation letter] has only the capital letters B 
and E which are legible.  I have found differences 
in the structure of the two initials as well as in 
the structures representing the letters in the 
last name.  Although I am aware that signatures 
can vary within the day due to medication, pain 
and/or weakness, the differences found in this 
signature and the eight signatures written on the 
same day [in the veteran's will] are significant.  
Based on these differences, it is my professional 
opinion that the signature on the [March 19, 1992, 
beneficiary designation letter] was not written by 
the same person who signed the pages of the Last 
Will and Testament of [the veteran].

 . . . [The March 29, 1992, VA beneficiary 
designation form] is dated ten days later on 
3/29/92.  Although the letter B is well formed, no 
other letter is legible.  The B does not fit the 
pattern of those found on the standards even 
though it was carefully written.  The other marks 
representing the last name are not even in the 
general formation and direction of the letters 
written on the standards.  Based on these 
findings, it is my professional opinion that the 
signature on the [March 29, 1992, VA beneficiary 
designation form] was not written by the same 
person who signed the pages of the Last Will and 
Testament as [the veteran].

Thus, the Board is faced with the task of weighing the 
evidence in support of the appellant's claim and that against 
it.  In Klekar, 12 Vet. App. at 507 (quoting Young v. 
Derwinski, 2 Vet. App 59, 61 (1992), the United States Court 
of Appeals for Veterans Claims held that a determination of 
whether a change of beneficiaries has occurred under 
38 U.S.C.A. § 1917 and 38 C.F.R. § 8.22 requires (1) 
"'evidence of an intention on the part of the veteran to 
change the beneficiary'" and (2) "an overt act undertaken 
to effectuate that intent."  In addition, questions 
regarding the proper beneficiaries under NSLI policies are 
governed by federal law instead of state law.  Elias v. West, 
10 Vet. App. 259, 262-63 (1997); see also United States v. 
Donall, 466 F.2d 1246, 1247 (6th Cir. 1972).  

The appellant has submitted a forensic document analysis that 
concludes (with specific reasons) that the March 19, 1992, 
beneficiary designation letter and the March 29, 1992, VA 
beneficiary designation form were not signed by the same 
person.  By contrast, the forensic analysis prepared by VA's 
Office of Inspector General was inconclusive with respect to 
the March 29, 1992, VA beneficiary designation form and could 
not positively identify the veteran as the signer of the 
March 19, 1992, beneficiary designation letter.  Thus, the 
Board concludes that the appellant's private forensic 
analysis is not only more definitive than the analysis 
prepared by VA's Office of Inspector General but also more 
specific with regard to the bases for its conclusions.  

The Board also must assess the other evidence regarding the 
change in beneficiaries.  See Jones v. Brown, 6 Vet. App. 
388, 390 (1994) ("[I]t is not necessary that the evidence of 
the veteran's intent or overt act done to effectuate that 
intent be in the form of a writing by the veteran.  Other 
forms of evidence of an intention to change the beneficiary 
may suffice.")  

The appellant has submitted affidavits not only from family 
members (whose motivations might have been affected by 
certain predispositions), but also from uninterested parties 
(a social worker and the office manager of the law firm that 
drafted one of the beneficiary designation forms at the root 
of this dispute).  Moreover, the undersigned Member of the 
Board had an opportunity to assess the credibility (albeit 
over a telephone since the July 1995 hearing was conducted 
for reasons of the parties' convenience and health via 
telephonic conference).  The witnesses' responses did not 
seem to lack credibility and the statements were consistent 
with each other.  In addition, the record does not provide 
any other concrete, non-speculative basis for questioning the 
credibility of these witnesses.  See Ohland v. Derwinski, 1 
Vet. App. 147, 149 (1991) (Board must provide reasons or 
bases in its evaluation of credibility of evidence).

Countering the evidence favorable to the appellant is a 
letter by [redacted]'s wife indicating that she witnessed the 
veteran's signing of the March 29, 1992, VA beneficiary 
designation form; indeed, her signature as a witness to the 
signing appears on that form.  However, the letter by  
[redacted]'s wife is undercut by numerous affidavits that [redacted] 
did not have an opportunity to have the documents in question 
signed by the veteran on the days they were purportedly 
signed by the veteran.  There also is somewhat supporting 
evidence in the form of the January 1993 letter from  
[redacted]'s attorney stating that the veteran was ill in bed and 
that he signed the documents in question.  However, that 
attorney's letter is less significant in view of the fact 
that the particular attorney was not present when either 
document was signed.  The Board is also persuaded by the fact 
that the veteran was able to sign his name numerous times in 
a consistent and legible fashion on his last will and 
testament on March 19, 1992, whereas the March 19, 1992, 
beneficiary designation letter and the March 29, 1992, VA 
beneficiary designation form contain mainly illegible and 
facially differing signatures.

Also countering the evidence in favor of the appellant is the 
veteran's own last will and testament.  As discussed above, 
the terms of the will imply that the veteran intended  
[redacted] to receive, in pertinent part, the residue of the estate 
and to receive the proceeds of some life insurance policy.  
However, the will also provided that the proceeds of the NSLI 
policy would become part of the residue of the estate if the 
proceeds became payable to his estate.  But if the veteran's 
mother were the valid beneficiary, then such proceeds would 
not become payable to the veteran's estate.  Perhaps the 
veteran's will was inartfully drafted or perhaps the veteran 
intended to provide [redacted] with the proceeds of the NSLI 
policy.  However, most of the evidence supports the 
conclusion that the veteran did not effectuate that intent.  
The evidence does undermine the authenticity of the 
signatures on the two beneficiary change documents at issue.

Accordingly, the Board concludes that the March 19, 1992, 
beneficiary designation letter and the March 29, 1992, VA 
beneficiary designation form were not signed by the veteran 
himself, and they are therefore not valid changes in the pre-
existing designation of beneficiaries, an August 1961 VA form 
that (by reason of the prior deaths of the principal 
beneficiaries) designated the veteran's mother as the 
beneficiary.  Therefore, the proceeds of the NSLI policy are 
payable to the estate of the appellant, as represented by the 
current executor.


ORDER

The claim of the estate of the appellant for entitlement to 
the proceeds of the veteran's NSLI policy is granted.


		
	JEFF MARTIN
Veterans Law Judge
	Board of Veterans' Appeals

 

